Citation Nr: 9932838	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-00 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a low back disability, diagnosed as 
spinal stenosis and osteoarthritis.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected left ulnar fracture.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956.


REMAND

In his VA Form 9, substantive appeal, received in January 
1998, the veteran requested a hearing before a Member of the 
Board at the RO.  By letter, dated in August 1998, the 
veteran's representative stated that the veteran did not want 
to wait for a personal hearing before a Member of the Board, 
but requested a hearing before a local hearing officer.  A 
hearing was held before an RO hearing officer in October 
1998.  In his substantive appeal, received in May 1999, the 
veteran requested that his appeal be expedited to the Board.  

In a June 1999 conference report addressed to the veteran's 
representative, the RO decision review officer indicated that 
it was unclear whether the veteran still wanted a hearing 
before a Member of the Board.  The RO asked that if the 
veteran wanted a hearing before a Member of the Board, he 
should notify the RO, if not, the representative should 
furnish a VA Form 646, so the appeal could be sent to the 
Board promptly.  In August 1999, the veteran's representative 
submitted a VA Form 646, but made no mention of whether or 
not the veteran wished to have a hearing before a Member of 
the Board.  

In a letter dated October 7, 1999, the Board requested that 
the veteran clarify whether or not he wished to have a 
hearing before a Member of the Board.  The letter stated 
that, if no response were received within 30 days, it would 
be assumed that he still wanted a hearing before a Member of 
the Board at the RO.  This letter was returned by the Postal 
Service, noting that the addressee had moved, left no 
address, and the letter could not be forwarded.  The Board 
notes that the letter was sent to the address at which the 
veteran had last been contacted.  

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (1998).  
A request for a hearing may be withdrawn by an appellant at 
any time before the date of the hearing.  A request for a 
hearing may not be withdrawn by an appellant's representative 
without the consent of the appellant.  38 C.F.R. § 20.704(e) 
(1998).  The Board finds that it is unclear whether the 
veteran wishes to have a hearing before a Member of the Board 
at the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Seattle, Washington, RO before a Member 
of the Board and notify him of such 
hearing.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












